USDC IN/ND case 2:20-cv-00010-PPS-JPK document 14 filed 05/14/20 page 1 of 4



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

BROADCAST MUSIC, INC., et al.,                    )
                                                  )
                     Plaintiffs,                  )
                                                  )
       vs.                                        )      2:20CV10-PPS/JPK
                                                  )
BACKSTAGE OF INDIANA, LLC                         )
d/b/a Backstage on Broadway, and                  )
MARCELL JACKSON, Individually,                    )
                                                  )
                     Defendants.                  )


                               OPINION AND ORDER

       Broadcast Music, Inc. and a number of copyright holders in musical

compositions brought this action against Backstage of Indiana, LLC and Marcell

Jackson, alleging that at the defendants’ club, Backstage on Broadway, a number of

copyrighted songs were publicly performed without a license. This allegedly

occurred despite BMI’s efforts (more than 70 times since August 2017), to “educate

Defendants as to their obligations under the Copyright Act with respect to the

necessity of purchasing a license for the public performance of musical compositions

in the BMI Repertoire.” [DE 1 at ¶22.] Based on claims of copyright infringement,

the plaintiffs seek injunctive relief and statutory damages. [Id. at 6.]

       Now before me is a motion to dismiss filed by Marcell Jackson, acting pro se.

Jackson argues that the defendants’ “use of the material is legally protected because

it falls within The Fairness in Music Licensing Act which increased the number of
USDC IN/ND case 2:20-cv-00010-PPS-JPK document 14 filed 05/14/20 page 2 of 4



bars and restaurants that were exempted from needing a public performance license

to play music or television during business hours.” [DE 8 at 1.] The motion alleges

that Backstage on Broadway is no longer operational, and that it was an ”eating and

drinking establishment with a modest seating capacity [of] < 65.” [Id.] As the

Supreme Court has explained, the Fairness in Music Licensing Act “exempts small

business, restaurants, and like entities from having to pay performance royalties on

music played from licensed radio, television, and similar facilities.” Eldred v.

Ashcroft, 537 U.S. 186, 220 (2003), citing 17 U.S.C. §110(5)(B).

       To survive a motion to dismiss under Fed.R.Civ.P. 12(b)(6), a complaint is

only required to “contain sufficient factual matter, accepted as true, ‘to state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009),

quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007). The required facial

plausibility means “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “In deciding a motion to dismiss, the court accepts the well-pleaded factual

allegations in the complaint as true, and draws all reasonable inferences in favor of

the plaintiffs. Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016).

       The complaint alleges that BMI “has been granted the right to license the

public performance rights in 14 million copyrighted musical compositions (the ‘BMI

Repertoire’), including those which are alleged herein to have been infringed.” [DE 1



                                              2
USDC IN/ND case 2:20-cv-00010-PPS-JPK document 14 filed 05/14/20 page 3 of 4



at ¶3.] Defendant Backstage of Indiana, LLC is alleged to operate and control the

Backstage On Broadway establishment, and Marcell Jackson is allegedly an owner of

the LLC with responsibility for the operation and management of both the LLC and

the club. [Id. at ¶¶16, 19.] Six claims of copyright infringement are made, supported

by allegations identifying the copyrighted works and the dates on which the

defendants allegedly publicly performed the work or caused it to be publicly

performed at the club without license to do so. [Id. at ¶¶23, 24, 28.] These allegations

are adequate to state claims of copyright infringement and to survive a motion to

dismiss under Rule 12(b)(6).

      Jackson’s argument alludes to an affirmative defense to a claim of copyright

infringement, available under 17 U.S.C. §110(5)(B). That provision exempts from

copyright infringement claims certain transmissions of musical works by food

service or drinking establishments depending on their gross square footage. Jackson

doesn’t offer a representation about square footage but about seating capacity. In

any event, his argument and factual assertion are better suited to a motion for

summary judgment. As the Seventh Circuit Court of Appeals explains: “A motion to

dismiss asserts that the complaint is defective. A motion for summary judgment

asserts that the evidence of record would not permit a reasonable jury to find for the

nonmoving party.” Young v. United States, 942 F.3d 349, 350-51 (7th Cir. 2019). But

even if I were to construe the motion as one for summary judgment because of the



                                           3
USDC IN/ND case 2:20-cv-00010-PPS-JPK document 14 filed 05/14/20 page 4 of 4



nature of the argument Jackson makes, the motion would be denied because a

summary judgment motion requires reliance on evidence, and Jackson has offered

only his assertion about the size of the establishment, not any proof as to the facts

pertinent to his legal argument.

       Because the complaint adequately pleads claims of copyright infringement,

satisfying the requirements of Iqbal and Twombly, the motion to dismiss must be

denied. The motion will not be construed as a motion for summary judgment

because even in that guise the motion would be without merit.

       ACCORDINGLY:

       Defendant Marcell Jackson’s Motion to Dismiss [DE 7] is DENIED.

       SO ORDERED.

       ENTERED: May 14, 2020.


                                            /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                           4
